Title: From John Adams to Samuel L. Knapp, 24 June 1822
From: Adams, John
To: Knapp, Samuel L.



Dear Sir,
Montezillo 24th June 1822.

I thank you for the Vol. you sent me containing the trial of Lt Abbot. I am too blind to read it myself and have not yet found a friend of sufficient leisure to read it to me. It grieves me to the heart to see such publications and to read in the Newspapers so many accounts of Courts Martial and Courts of enquiry. However necessary they may be they cannot fail to excite and perpetuate incurable contests and dissensions among the Gentlemen of the Navy, to diminish the confidence of the Nation in the Navy itself, and to hurt the reputation of the Navy in foreign Countries—
I am Sir, with great esteem, Your Obliged friend,
J A